DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, SEBS, mineral oil, crosslinked acrylonitrile and particles of hydrocolloid in the reply filed on December 13 2021 is acknowledged.  Claims 13-24 are pending in the application. Claims 18, 20 and 21-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 13 2021.   Accordingly, claims 13-17 and 19 are being examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c) or 386(c) is acknowledged.  
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 2 2020 was considered by the examiner.
Specification
The use of the term Vaseline, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
	This term occurs on pages 13, 20, 21 and 27.  
The use of the term Kraton® brand, Septon® brand, ONDINA®, PURETOL®, BLANDOL, KAYDOL, Pionier, Cromadol, Lincol, Escorez, WINGTACK®, KRISTALEX®, Sylvares, Sukorez®, Aquakeep, BLANOSE, IRGANOX®, PERKACIT®, Montanox®, Premium or Sepinov®, Sepineo, URGOTUL®, and various trademarks listed on page 20 which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM, or ® following the term.

	These trademarks appear on pages 7-8, 13-16, 17-18 and 20.  Sometimes the trademark is followed by the generic terminology but the trademark is not capitalized.  Sometimes the generic terminology is not included.  Sometimes it doesn’t include the proper symbol.  Sometimes it doesn’t include any of the requirements.  The examiner has made every effort to find all trademarks in the specification but request Applicants help in identifying all of the trademarks.

Claim Objections
Claim 13 is objected to because of the following informalities:  a space is needed between 12.0 and meq/g in line 5.  Appropriate correction is required.

Claim 14 is objected to because of the following informalities:  The acronyms SEPS, SEBS, SEEPS, SIS and SIBS is not defined in the claims.  When an acronym is used in a claim set, it should be defined the first time it appears in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 14 recites the broad recitation triblock copolymer, and the claim also recites preferably of the SEPS, SEBS… which is the narrower statement of the range/limitation. Claim 15 recites the broad recitation 0.1 and 100 µm, and the claim also preferably between 0.3 and 64 µm which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 17 contains the trademark/trade name Vaseline.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe petroleum jelly and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 13-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mehawej et al. (USPGPUB No. 20030134552, cited on PTO Form 1449) in view of Nishida (US Patent No.  6080797, cited on PTO Form 1449).  
Applicant Claims
	The instant application claims a composition comprising: 
for 100 parts by weight of at least one styrene-block copolymer,
from 12.5 to 8,000 parts by weight of at least one plasticiser, 
from 25 to 4,000 parts by weight of particles of a cross-linked polymer having a carboxylate-group density between 2.0 and 12.0 meq/g and an average pore size between 0.005 and 1.0 µm.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Mehawej et al. is directed to superabsorbent thermoplastic composition and article including same.  Taught is a thermoplastic composition that includes from about 1% by weight to 25% by weight block copolymer having the formula (A-B)x where the A block comprises polyvinylarene, the B block comprises poly(monoalkenyl), and x is an integer of at least one, from about 45% by weight to about 75% by weight superabsorbent polymer particles that includes polyacrylate and from about 15% by styrene-ethylene-butylene-styrene (SEBS) (paragraph 0004).  Exemplified is a combination of a styrene-ethylene-butylene-styrene block copolymer with plasticizer and a superabsorbent particle (example 4, table 1).  Superabsorbent particles are also referred to as hydrogel forming polymers and hydrocolloids.  The superabsorbent polymer absorb water.  These polymers include crosslinked acrylate polymers as well as starch acrylonitrile graft copolymers, etc. and combinations thereof (paragraph 0032).    The amount of superabsorbent polymer ranges from about 45 to about 75% by weight (paragraph 0035).  Useful plasticizing oils include mineral oil (paragraph 0036).  The composition can be used in a variety of forms including fibers and woven and nonwoven webs (paragraph 0044).  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Mehawej et al. suggest superabsorbent polymers which can include acrylonitrile, Mehawej et al. does not teach particles of crosslinked acrylonitrile having the claimed charged density and average pore size.  However, this deficiency is cured by Nishida.
	Nishida is directed to moisture-absorbing and desorbing polymer and a method for manufacturing the same (i.e. water absorbing).  Exemplified are crosslinked particles of acrylonitrile with a carboxyl group amount of 7.2 meq/g, average pore size of 0.4 microns and particle size of 0.4 microns (examples 1-2 in table 1).  It is commented that in the comparison to other absorptive polymers, the presence of the carboxylate group of the invention showed highest adsorption of water molecules per unit equivalent (column 17, lines 10-12), see also other comparative examples which have lower 2 /g of specific surface area and 0.005-1.0 µm of average pore size (column 2, lines 29-34).   The polymer can be utilized in various fields such as fiber, nonwoven fabric, etc. (column 19, lines 3-8).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mehawej et al. and Nishida and utilize the polymer particles of Nishida as the superabsorbent particles in Mehawej et al.  One skilled in the art would have been motivated to utilize the acrylonitrile particles of Nishida for the absorbing benefits as taught by Nishida. Specifically, the structure of the particles of Nishida possessing the specific carboxyl groups in the amount taught possess higher absorption of water molecules per unit equivalent as taught by Nishida Since Mehawej et al. teaches superabsorbent particles can include those with acrylonitrile and there is a desire to absorb water with those polymers and the compositions are taught as being fibers or nonwoven webs similar to Nishida there is a reasonable expectation of success.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mehawej et al. and Nishida and utilize additionally hydrocolloids.  One skilled in the art would have been motivated to utilize additional hydrocolloids as Mehawej et al. teaches that combinations of the superabsorbent polymers can be utilized.  As a general principle it is prima facie In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) MPEP 2144.06.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mehawej et al. and Nishida and utilize mineral oil as the plasticizer.  It would have been obvious to one of ordinary skill in the art to try any of the specifically taught plasticizers as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
Regarding the claimed density, pore size and average size, Nishida exemplifies particles falling within the scope.  
Regarding the claimed concentrations (parts by weight), Mehawej et al. teaches an overlapping range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.   Furthermore, it is generally noted that differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The normal desire of scientists or artisans to improve upon 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-17 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-27 of copending Application No. 17632267. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant application claims a composition comprising: 
for 100 parts by weight of at least one styrene-block copolymer,
from 12.5 to 8,000 parts by weight of at least one plasticiser, 
from 25 to 4,000 parts by weight of particles of a cross-linked polymer having a carboxylate-group density between 2.0 and 12.0 meq/g and an average pore size between 0.005 and 1.0 µm.
Copending ‘267 claims a composition comprising: 

30 to 96.5% by weight of a polyisobutene with a number molecular weight of between 700 g.mol-1 and 3000 g.mol-1, and 
1 to 25% by weight of particles of a crosslinked polymer having a carboxylate group density of between 2.0 and 12.0 meq/g and an average pore size of between 0.005 and 1.0 µm, the percentages being expressed by weight, relative to the total weight of the composition.  
SEBS is specifically claimed. Crosslinked polymer prepared from acrylonitrile is claimed. The same size of the crosslinked polymer is claimed.  Mineral oil plasticizer is claimed.  
Therefore, the scopes of the copending claims and the instant application overlap and thus they are obvious variants of one another as both claim compositions comprising the same claimed copolymer, plasticizer and crosslinked polymer in overlapping amounts.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.
It is noted that open claim language of comprising allows for the presence of polyisobutene.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.





Examiner’s Comments on Data in the Specification
	The instant specification in table 2 shows the comparison between compositions with the crosslinked polymer particles and those without the crosslinked polymer particle.  The specification states that the inclusion of the crosslinked polymer results in an increase in the permeability to water vapor of the composition.  Firstly, this data is not a comparison to the closest prior art as Mehawej et al. teaches the inclusion of superabsorbent particles.  Thus, the data in the specification does not establish the criticality of the specifically claimed particles.  Secondly, these results are not unexpected.  Dutta (CN1142240A) teaches that hydrophilic absorbable particles make the water vapor transmission great of a polymer composition film greater than a composition that does not contain the hydrophilic particles (claim 1).  These hydrophilic absorbability particles include polyacrylic aid, crosslinked polyacrylate as well as hydrolyzed polyacrylonitrile polymers (clam 4).  Thus, the data in the specification is not sufficient to established an unobvious and unexpected effect.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is 571-270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/ABIGAIL VANHORN/           Primary Examiner, Art Unit 1616